Opinion by
Lawrence, J.
It was stipulated that certain items of the merchandise consist of articles of which metal was the component material of chief value and were not ores or concentrates or crude metal; that said articles were imported to be used in remanufacture by melting; and that since entry said articles were melted and remanufactured by melting. An examination of the papers in the case disclosed that affidavits have been filed in accordance with regulations-prescribed by the Secretary of the Treasury pursuant to Public Law 869, supra. Upon the record presented, it was held that the merchandise comes within the provisions of Public Law 869, supra, and is properly entitled to free entry.